Title: From John Adams to the Marquis de Lafayette, 26 June 1786
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      My dear Marquis—
      London June 26, 1786—
     
     I am much obliged to you for your kind Letter of the 16th. I most heartily wish you success in your endeavours to introduce a benificial Commerce in Tobacco, oil, Timber & all other things, between the U.S. & France,
     Ld. G. G.’s attack was easily repulsed, The Ministry will not be so easily managed, in one word, I will let you into the whole secret, They think, that whatever wealth or Power may be possessed by the U.S. in Case of another war it will be all thrown into the scale of France, spain & Holland against them— They therefore dread the Growth of our Power, as much as they do that of the house of Bourbon— all their Arts, however cannot prevent our Growth, & their follies will cause the very event they fear, They scarcely leave us a Possibility of Neutrality, & if they were not fools, they would know that if we take a side at all, it will be & ought to be against them
     I confess I am sorry, that a Convention is to take Place because Congress would have done as well, at a less Expence & in a shorter time—
     I am in favour of a Negotiation with the Turks, & averse to all proposals of blocking them up fighting them & to all other speculations which may divert the Minds of our People, from the Policy of making immediate & perpetual treaties of Peace with them— My Reason are—The Damage to our affairs, arising from their Hostilities, is infinite—
     Insurance upon 3.000.000 of exports at 6. pr. Cent.
     Do— at Do— Do— imports at Do—
     Vessells & Cargoes Captured—
     Prisoners to be redeemed at 1500 Doll. pr. head
     Loss of all the Mediterranean & Levant trades.
     Do. & interruption of Trade to spain & Portugal
     Expence of Building & Equipping six & 8. frigates
     expence of maintaining them— Compute these Articles & You will find they will cost you a Million sterling every Year—
     On the other hand treaties of perpetual Peace may be had with them all for 3,00000£— Nay supposing in addition to this you should be obliged to give them annually 60.000 pr. annn. which is more than is given them by France or England— Cast up your account & strike your Ballance, & you will find it immense in favour of Negotiation—
     
     2d. A War with them will only enhance their demands
     3d. The Southern States will never agree to fight them because the ships & seamen must all be supplied from the states to the Northward of Maryland—
     From these Reasons I am alway’s mortified to hear Projects of War with the Algerines, because they appear to me to have a tendency to divert the Minds of our fellow Citizens from what is practicable & politick, to what is impracticable & unwise—
     I would not give a farthing for all the assistance that could be afforded us by Portugal & Naples—
     When we know it is easy to have peace for a small sum of money, it is very imprudent to think of War, I confine this Maxim however to the Turks, comprehending under that Term 5 Nations—
     with other Nations I would fight for Liberty, for Right, for Glory— at any Expence of Money, But when all the great Powers of Europe, encourage these Pirates & when they are manifestly stimulating them against us, & piquing our honour & spirit to fight them, from the most base and selfish & Malicious Motives, I am for outwitting these knowing ones— I hope we are too old to be taken in the Snare— The Glory of Wit & Wisdom is a prescious as that of Valour & Arms, & I would never submit to the Ignominy of being out generalled in Politicks, if I could help it, any more than in War—
     My family desire their Respects to Yours— A Marriage has taken place in it, which I suppose will not surprize you as you probably was apprized of the Intentions of the Parties I wont take another sheet for the Name of your friend
     
      J. A—
     
    